Exhibit SECURITIES PURCHASE AGREEMENT STANDARD TERMS TABLE OF CONTENTS Page Article I Purchase; Closing 1.1 Purchase 1 1.2 Closing 2 1.3 Interpretation4 Article II Representations and Warranties 2.1 Disclosure 4 2.2 Representations and Warranties of the Company5 Article III Covenants 3.1 Commercially Reasonable Efforts 13 3.2 Expenses 14 3.3 Sufficiency of Authorized Common Stock; Exchange Listing 14 3.4 Certain Notifications Until Closing 14 3.5 Access, Information and Confidentiality 15 Article IV Additional Agreements 4.1 Purchase for Investment16 4.2 Legends16 4.3 Certain Transactions 17 4.4 Transfer of Purchased Securities and Warrant Shares; Restrictions on Exercise of the Warrant17 4.5 Registration Rights18 4.6 Voting of Warrant Shares 29 4.7 Depositary Shares 29 4.8 Restriction on Dividends and Repurchases29 4.9 Repurchase of Investor Securities32 4.10 Executive Compensation 31 Article V Miscellaneous 5.1Termination31 5.2Survival of Representations and Warranties32 5.3Amendment32 5.4Waiver of Conditions 32 5.5Governing Law: Submission to Jurisdiction, Etc. 32 5.6Notices 33 5.7Definitions33 5.8Assignment 34 5.9Severability 34 5.10No Third Party Beneficiaries 34 INDEX OF DEFINED TERMS Term Location of Definition Affiliate 5.7(b) Agreement Recitals Appraisal Procedure 4.9(c)(i) Appropriate Federal Banking Agency 2.2(s) Bankruptcy Exceptions 2.2(d) Benefit Plans 1.2(d)(iv) Board of Directors 2.2(f) Business Combination 4.4 business day 1.3 Capitalization Date 2.2(b) Certificate of Designations 1.2(d)(iii) Charter 1.2(d)(iii) Closing 1.2(a) Closing Date 1.2(a) Code 2.2(n) Common Stock Recitals Company Recitals Company Financial Statements 2.2(h) Company Material Adverse Effect 2.1(a) Company Reports 2.2(i)(i) Company Subsidiary; Company Subsidiaries 2.2(i)(i) control; controlled by; under common control with 5.7(b) Controlled Group 2.2(n) CPP Recitals EESA 1.2(d)(iv) ERISA 2.2(n) Exchange Act 2.1(b) Fair Market Value 4.9(c)(ii) GAAP 2.1(a) Governmental Entities 1.2(c) Holder 4.5(k)(i) Holders’ Counsel 4.5(k)(ii) Indemnitee 4.5(g)(i) Information 3.5(b) Initial Warrant Shares Recitals Investor Recitals Junior Stock 4.8(c) knowledge of the Company; Company’s knowledge 5.7(c) Last Fiscal Year 2.1(b) Letter Agreement Recitals officers 5.7(c) Term Location of Definition Parity Stock 4.8(c) Pending Underwritten Offering 4.5(l) Permitted Repurchases 4.8(a)(ii) Piggyback Registration 4.5(a)(iv) Plan 2.2(n) Preferred Shares Recitals Preferred Stock Recitals Previously Disclosed 2.1(b) Proprietary Rights 2.2(u) Purchase Recitals Purchase Price 1.1 Purchased Securities Recitals Qualified Equity Offering 4.4 register; registered; registration 4.5(k)(iii) Registrable Securities 4.5(k)(iv) Registration Expenses 4.5(k)(v) Regulatory Agreement 2.2(s) Rule 144; Rule 144A; Rule 159; Rule 405; Rule 415 4.5(k)(vi) Schedules Recitals SEC 2.1(b) Securities Act 2.2(a) Selling Expenses 4.5(k)(vii) Senior Executive Officers 4.10 Share Dilution Amount 4.8(a)(ii) Shelf Registration Statement 4.5(a)(ii) Signing Date 2.1(a) Special Registration 4.5(i) Stockholder Proposals 3.1(b) subsidiary 5.8(a) Tax; Taxes 2.2(o) Transfer 4.4 Warrant Recitals Warrant Shares 2.2(d) SECURITIES PURCHASE AGREEMENT – STANDARD TERMS Recitals: WHEREAS, the United States Department of the Treasury (the “Investor”) may from time to time agree to purchase shares of preferred stock and warrants from eligible financial institutions which elect to participate in the Troubled Asset Relief Program Capital Purchase Program (“CPP”); WHEREAS, an eligible financial institution electing to participate in the CPP and issue securities to the Investor (referred to herein as the “Company”) shall enter into a letter agreement (the “Letter Agreement”) with the Investor which incorporates this Securities Purchase Agreement – Standard Terms; WHEREAS, the Company agrees to expand the flow of credit to U.S. consumers and businesses on competitive terms to promote the sustained growth and vitality of the U.S. economy; WHEREAS, the Company agrees to work diligently, under existing programs, to modify the terms of residential mortgages as appropriate to strengthen the health of the U.S. housing market; WHEREAS, the Company intends to issue in a private placement the number of shares of the series of its Preferred Stock (“Preferred Stock”) set forth on Schedule A to the Letter Agreement (the “Preferred Shares”) and a warrant to purchase the number of shares of its Common Stock (“Common Stock”) set forth on Schedule A to the Letter Agreement (the “Initial Warrant Shares”) (the “Warrant” and, together with the Preferred Shares, the “Purchased Securities”) and the Investor intends to purchase (the “Purchase”) from the Company the Purchased Securities; and WHEREAS, the Purchase will be governed by this Securities Purchase Agreement – Standard Terms and the Letter Agreement, including the schedules thereto (the “Schedules”), specifying additional terms of the Purchase. This Securities Purchase Agreement – Standard Terms (including the Annexes hereto) and the Letter Agreement (including the Schedules thereto) are together referred to as this “Agreement”.All references in this Securities Purchase Agreement – Standard Terms to “Schedules” are to the Schedules attached to the Letter Agreement. NOW, THEREFORE, in consideration of the premises, and of the representations, warranties, covenants and agreements set forth herein, the parties agree as follows: Article I Purchase; Closing 1.1Purchase. On the terms and subject to the conditions set forth in this Agreement, the Company agrees to sell to the Investor, and the Investor agrees to purchase from the Company, at the Closing (as hereinafter defined), the Purchased Securities for the price set forth on Schedule A (the “Purchase Price”). 1.2Closing. (a)On the terms and subject to the conditions set forth in this Agreement, the closing of the Purchase (the “Closing”) will take place at the location specified in Schedule A, at the time and on the date set forth in Schedule A or as soon as practicable thereafter, or at such other place, time and date as shall be agreed between the Company and the Investor. The time and date on which the Closing occurs is referred to in this Agreement as the “Closing Date”. (b)Subject to the fulfillment or waiver of the conditions to the Closing in this Section 1.2, at the Closing the Company will deliver the Preferred Shares and the Warrant, in each case as evidenced by one or more certificates dated the Closing Date and bearing appropriate legends as hereinafter provided for, in exchange for payment in full of the Purchase Price by wire transfer of immediately available United States funds to a bank account designated by the Company on Schedule A. (c)The respective obligations of each of the Investor and the Company to consummate the Purchase are subject to the fulfillment (or waiver by the Investor and the Company, as applicable) prior to the Closing of the conditions that (i) any approvals or authorizations of all United States and other governmental, regulatory or judicial authorities (collectively, “Governmental Entities”) required for the consummation of the Purchase shall have been obtained or made in form and substance reasonably satisfactory to each party and shall be in full force and effect and all waiting periods required by United States and other applicable law, if any, shall have expired and (ii) no provision of any applicable United States or other law and no judgment, injunction, order or decree of any Governmental Entity shall prohibit the purchase and sale of the Purchased Securities as contemplated by this Agreement. (d)The obligation of the Investor to consummate the Purchase is also subject to the fulfillment (or waiver by the Investor) at or prior to the Closing of each of the following conditions: (i)(A) the representations and warranties of the Company set forth in (x) Section 2.2(g) of this Agreement shall be true and correct in all respects as though made on and as of the Closing Date, (y) Sections 2.2(a) through (f) shall be true and correct in all material respects as though made on and as of the Closing Date (other than representations and warranties that by their terms speak as of another date, which representations and warranties shall be true and correct in all material respects as of such other date) and (z) Sections 2.2(h) through (v) (disregarding all qualifications or limitations set forth in such representations and warranties as to “materiality”, “Company Material Adverse Effect” and words of similar import) shall be true and correct as though made on and as of the Closing Date (other than representations and warranties that by their terms speak as of another date, which representations and warranties shall be true and correct as of such other date), except to the extent that the failure of such representations and warranties referred to in this Section 1.2(d)(i)(A)(z) to be so true and correct, individually or in the aggregate, does not have and would not reasonably be expected to have a Company Material Adverse Effect and (B) the Company shall have performed in all material respects all obligations required to be performed by it under this Agreement at or prior to the Closing; (ii)the Investor shall have received a certificate signed on behalf of the Company by a senior executive officer certifying to the effect that the conditions set forth in Section 1.2(d)(i) have been satisfied; (iii)the Company shall have duly adopted and filed with the Secretary of State of its jurisdiction of organization or other applicable Governmental Entity the amendment to its certificate or articles of incorporation, articles of association, or similar organizational document (“Charter”)in substantially the form attached hereto as Annex A (the “Certificate of Designations”) and such filing shall have been accepted; (iv)(A) the Company shall have effected such changes to its compensation, bonus, incentive and other benefit plans, arrangements and agreements (including golden parachute, severance and employment agreements) (collectively, “Benefit Plans”) with respect to its Senior Executive Officers (and to the extent necessary for such changes to be legally enforceable, each of its Senior Executive Officers shall have duly consented in writing to such changes), as may be necessary, during the period that the Investor owns any debt or equity securities of the Company acquired pursuant to this Agreement or the Warrant, in order to comply with Section 111(b) of the Emergency Economic Stabilization Act of 2008 (“EESA”) as implemented by guidance or regulation thereunder that has been issued and is in effect as of the Closing Date, and (B) the Investor shall have received a certificate signed on behalf of the Company by a senior executive officer certifying to the effect that the condition set forth in Section 1.2(d)(iv)(A) has been satisfied; (v)each of the Company’s Senior Executive Officers shall have delivered to the Investor a written waiver in the form attached hereto as Annex B releasing the Investor from any claims that such Senior Executive Officers may otherwise have as a result of the issuance, on or prior to the Closing Date, of any regulations which require the modification of, and the agreement of the Company hereunder to modify, the terms of any Benefit Plans with respect to its Senior Executive Officers to eliminate any provisions of such Benefit Plans that would not be in compliance with the requirements of Section 111(b) of the EESA as implemented by guidance or regulation thereunder that has been issued and is in effect as of the Closing Date; (vi)the Company shall have delivered to the Investor a written opinion from counsel to the Company (which may be internal counsel), addressed to the Investor and dated as of the Closing Date, in substantially the form attached hereto as Annex C; (vii)the Company shall have delivered certificates in proper form or, with the prior consent of the Investor, evidence of shares in book-entry form, evidencing the Preferred Shares to Investor or its designee(s); and (viii)the Company shall have duly executed the Warrant in substantially the form attached hereto as Annex D and delivered such executed Warrant to the Investor or its designee(s). 1.3Interpretation. When a reference is made in this Agreement to “Recitals,” “Articles,” “Sections,” or “Annexes” such reference shall be to a Recital, Article or Section of, or Annex to, this Securities Purchase Agreement – Standard Terms, and a reference to “Schedules” shall be to a Schedule to the Letter Agreement, in each case, unless otherwise indicated. The terms defined in the singular have a comparable meaning when used in the plural, and vice versa. References to “herein”, “hereof”, “hereunder” and the like refer to this Agreement as a whole and not to any particular section or provision, unless the context requires otherwise. The table of contents and headings contained in this Agreement are for reference purposes only and are not part of this Agreement. Whenever the words “include,” "includes” or “including” are used in this Agreement, they shall be deemed followed by the words “without limitation.” No rule of construction against the draftsperson shall be applied in connection with the interpretation or enforcement of this Agreement, as this Agreement is the product of negotiation between sophisticated parties advised by counsel. All references to “$” or “dollars” mean the lawful currency of the United States of America. Except as expressly stated in this Agreement, all references to any statute, rule or regulation are to the statute, rule or regulation as amended, modified, supplemented or replaced from time to time (and, in the case of statutes, include any rules and regulations promulgated under the statute) and to any section of any statute, rule or regulation include any successor to the section.
